Citation Nr: 1614829	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent prior to June 27, 2013, and 70 percent thereafter, for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to an effective date earlier than August 31, 2010 for assignment of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's accredited representative at the time that the Veteran had instructed them to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

In March 2015, prior to the promulgation of a decision by the Board in this case, the Veteran, through his representative, submitted a statement indicating his desire to withdraw the appeal.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


